Exhibit 10.11

 



[ex10xi_001.jpg]   www.smartdisplayer.com

 

CARD SUPPLY AGREEMENT

 

This Agreement is entered into as of 2,15, 2017 by and between SmartDisplayer
Technology, Co., Ltd. having a place of business at No. 2-1, Gongjian Rd., Qidu
Dist., Keelung City, 20647, Taiwan (R.O.C.) (hereinafter referred to as "SD")
and Shenzhen Qianhai Exce-Card Technology Co., Ltd a place of business at at
Room 228, Building 8

 

Dabu Business Park, Dongpu Second Road, Tianhe District . Guangzhou (hereinafter
referred to as "PURCHASER")

 

WITNESSETH

 

WHEREAS, SD agrees to supply PURCHASER acoustic cards (hereinafter referred to
as "Product") which is ISO 7810 compliant and has an embedded battery, buzzer,
button, FPC and secure element with Purchaser's applet. Please see Appendix (A)
Product Requirements.

 

WHEREAS, PURCHASER desire to purchase Product from SD

 

NOW, THEREFORE, in consideration of these premises, and the mutual promises,
covenants, agreements, terms and conditions set forth in the Agreement, the
parties agree to the following:

 

1 Product Requirement and Supply

 

  1.1. Product

 

1.1.1 "Product" means acoustic card which is ISO 7810 compliant and has an
embedded battery, buzzer, button, FPC and secure element with Purchaser's
applet, as required in Appendix (A)

 

1.1.2 Product requirement as in Appendix (A) may be amended by PURCHASER under
both parties' agreement.

 

1.1.3 Fully functional final product, which based on product requirement, shall
be delivered before the end of April in condition that SD receives PURCHASER's
official purchase order and deposit within Feb. 15th, 2017.

 

  1.2. Supply

 

1.2.1 SD shall supply Product to PURCHASER in perfect condition which conform to
the requirement in Appendix (A) and all standards and other quality requirements
set forth herein and any accepted purchase order, or other descriptions
furnished or adopted by PURCHASER and agreed by SD(herein after "Relevant
Requirements").

 



  

 

 



[ex10xi_001.jpg]   www.smartdisplayer.com

  

2 The Shipment; Delivery date

 

  2.1. As Appendix B Quotation and C Development Schedule, 20,000 units of
Product will be shipped before the end of April 2017.         2.2. If SD fails
to comply with the shipment or delivery date as specified in Clause 2.1 because
of SD's liability, SD will be liable to a penalty of 0.1% per day of Unit price
multiplied by the number of units in delay up to the date of delivery. For the
avoidance of doubt, the penalty in delay in this clause shall not be treated as
liquidated damages.

 

3 Payment

 

  3.1. Price

 

3.1.1 As Appendix B

 

  3.2. Payment Term

 

3.2.1 SD will submit invoice to PURCHASER referencing the necessary information
to match line items from the purchase orders.

 

3.2.2 Within seven (7) business days after purchase order (P02017021501) is
confirmed, PURCHASER shall pay SD a non-refundable down payment equivalent to
30% of the total price on the purchase order.

 

  3.3. 3.2.3 PURCHASER shall pay the remaining 70% payment based on the shipping
quantity before each partial shipment.

 

4 Intellectual Property Right

 

  4.1. SD represents and warrants that SD owns all of any patent, copyright,
trademark, service mark or other proprietary rights in relation to Prod
uct(thereinafter referred to as "Product IPRs").         4.2. SD grants to
PURCHASER (including its customers or end-users) the non-exclusive,
non-assignable and royalty free license to commercialize, market, exploit, use,
apply, and sell Product and the grant of such rights to PURCHASER does not
violate any agreement binding upon or any obligation of SD.         4.3. SD
represent and warrants that Product IPRs, or any part thereof, does not violate
or infringe upon any patent, copyright, service mark or other intellectual
property rights of any third party and SD agrees to indemnify and hold harmless
PURCHASER from and against any and all third party claims, actions, damages,
liabilities, judgments, expenses, costs of litigation, investigation or
proceeding (including reasonable attorney fees) (hereinafter referred to as "IPR
Loss") incurred as a result of any breach of representations and warranties,
obligations, covenants or agreements of this Article 4.

 

 2 

 

 



[ex10xi_001.jpg]   www.smartdisplayer.com



 

  4.4. Notwithstanding anything to the contrary contained in this Agreement,
this Article 4 shall survive the termination or expiration of this Agreement.

 

5 Warranty

 

  5.1. SD represents and warrants that during twelve months following the
acceptance by PURCHASER, each Product shall be free from defects in material and
workmanship and shall conform to the Relevant Requirements, so long as the
Product have been stored in normal conditions for storage of the Product and the
defect is not a result of any improper use, undue treatment or wear and tear or
PURCHASER's or its subcontractor's manufacturing process. Such warranty by SD
shall run only to the benefit of PURCHASER, and the entire warranty claim made
by PURCHASER's customers shall be passed by PURCHASER onto SD in accordance with
this Section. If, during the above-mentioned warranty period, any Product is
found to be defective: (i) PURCHASER shall notify SD, in writing, with a
description of the alleged defects promptly upon discovery of any
non-conformance in the Product; (ii) PURCHASER shall, based on SD's request,
offer SD the opportunity to inspect, under confidentiality's obligations, the
allegedly non-conforming Product; (iii) upon SD authorization, PURCHASER shall
return such Product, at SD's expense, to SD factory, and, (iv) provided SD's
examination of such Product confirms that such Product do not conform with the
Relevant Requirements, and provided further that such non-conformance is not
caused by abuse, misuse, negligence, improper installation or packaging,
improper testing or alteration by PURCHASER, PURCHASER's representative or agent
or any third party not authorized by SD, then SD will, at its option, either
replace, or credit PURCHASER for such non-conforming Product. This Section 5
shall in no event extend the warranty period for any Product replaced hereunder
beyond the original warranty period.

 



 3 

 

 



[ex10xi_001.jpg]   www.smartdisplayer.com

 

6 Liabilities

 

  6.1. SD shall be liable for any damages, costs, expenses, or losses incurred
to PURCHASER resulting from any breach of this Agreement and indemnify and hold
harmless PURCHASER from all third party claims, actions, damages, liabilities,
judgments, expenses, costs of litigation, investigation or proceeding (including
reasonable attorney fees) incured as a result of any breach of its
representations, warranties, covenants, obligations or agreements in this
Agreement.

 

7 Inspection

 

  7.1. PURCHASER shall have access to SD's facilities manufacturing Product,
during the reasonable working hour, and right to test and inspect the Product to
confirm their orderly operation and conformity to Relevant Requirements. SD
shall be cooperative with PURCHASER for such inspection activities.

 

  7.2. PURCHASER may deploy one or more PURCHASER's personnel as inspector(s)
for testing and inspecting Product thereof, after notice to SD. SD agrees to
work with such inspector(s) in SD's factory during a period notified by
PURCHASER and agreed to by SD. The expenses required for accommodations of such
inspectors shall be borne by PURCHASER.

 

  7.3. Inspection of PURCHASER prior to shipment pursuant to this Article does
not relieve the SD from any of its obligations under this Agreement.

 

8 Term and Termination

 

  8.1. This Agreement shall become effective upon execution and continue in full
force and effect until the end of the second contract year, unless terminated
earlier in accordance with Section 8.2. The renewal of this Agreement will be
subject to the mutual written agreement of the parties.

 

  8.2. Either party may immediately terminate this Agreement at any time for
cause in the event of any incurable material breach of this Agreement by the
other party or in the event the other party files (or has filed or has filed
against it) any bankruptcy, insolvency, or receivership proceeding. If a
material breach of this Agreement can be cured, then the non-breaching party
shall provide the breaching party with written notice of the material breach
specifying the conditions constituting the breach and the corrective action,
which must be undertaken to cure such breach. If the material breach is not
cured within 90 days of the written notice thereof, then this Agreement shall
terminate as set forth in the written notice of material breach. If the material
breach is not cured within 30 days of the written notice thereof, then this
Agreement shall terminate.

 



 4 

 

  



[ex10xi_001.jpg]   www.smartdisplayer.com

 

9 Confidentiality/Non-Disclosure Agreement

 



  9.1. In the course of doing business under this agreement, one party may
furnish to the other party data, designs, drawings, tracings, layouts,
requirements, specifications, samples, equipment, pricing, costs, yield
information and other written information which may be confidential and
proprietary to the furnishing party, and which is clearly marked as
"Confidential" or "Proprietary" (hereinafter referred to as "Confidential
Information"). Both parties agree to restrict the dissemination of Confidential
Information to only those employees, individual contractors and advisors who
must be directly involved in using the Confidential Information in the
performance of their respective duties hereunder. Each of the parties may
disclose Confidential Information of the other on a "need to know" basis to
vendors and other third parties engaged in manufacturing activities related to
the parties' respective products, provided that such vendors and other third
parties have a written obligation to protect the Confidential Information in
substantially the same manner as provided herein and provided that the party
making such a disclosure gives written notice to the other party identifying
each such vendor and other third party. Both parties agree to not release
details of this Agreement or to disclose Confidential Information to any party
other than those authorized above without the written approval of the other
party. The receiving party shall promptly notify the furnishing party in writing
of any unauthorized use or disclosure of any Confidential Information.        
9.2. Neither party shall have an obligation to preserve the confidential or
proprietary nature of any Confidential Information received by such party
hereunder which (i) was already known to the receiving party free of any
obligation to keep it confidential at the time of its disclosure by the
furnishing party as evidenced, for example, by written records prepared prior to
such disclosure; (ii) is or becomes publicly known through no wrongful act of
the receiving party; (iii) is received from a third person having no direct or
indirect secrecy or confidentiality obligation with respect to such Confidential
Information; (iv) is independently developed by an employee, agent or contractor
of the receiving party; (v) is disclosed to a third person by the furnishing
party without similar restrictions on such third person's rights; (vi) is
approved for release by written authorization of the furnishing party; or (vii)
is disclosed by the receiving party pursuant to a valid order of a court or
other governmental body or any political subdivisions thereof; provided,
however, that the receiving party shall first have given reasonable notice to
the furnishing party and shall comply with any applicable protective order or
equivalent.

 

 5 

 

 



[ex10xi_001.jpg]   www.smartdisplayer.com



 

10 General Provisions

 

  10.1. Force Majeure. No Party shall be considered in default of performance of
its obligations (exclusive of either Party's obligation of payment) under this
Agreement to the extent that its performance is delayed or prevented by causes
beyond its reasonable control, including, acts of God, civil disorders, acts of
any civil or military authority, or judicial action.

 

  10.2. Severability. Should any provision of this Agreement be held to be
invalid, illegal or incapable of being enforced by reason of any rule or
regulation of law, or public policy of any government, or agency of government,
all other conditions and provisions of this Agreement shall, nevertheless,
remain in full force and effect; and no covenant, condition or provision shall
be deemed dependent upon any other covenant, condition or provision unless so
expressed herein. The parties agree to substitute for any invalid, illegal or
unenforceable provision a valid, lawful and enforceable provision that
effectuates, to the fullest extent possible, the legal and commercial objectives
of the invalid, illegal or unenforceable provision.

 

  10.3. Non-Waiver. A failure of either party to exercise any right given to it
hereunder, or to insist upon strict compliance by the other party of any
obligation hereunder, shall not constitute a waiver of the first party's right
to exercise such a right, or to exact compliance with the terms hereof.
Moreover, waiver by either party of a particular default by the other party
shall not be deemed a continuing waiver so as to impair the aggrieved party's
rights in respect to any subsequent default of the same or a different nature.

 

  10.4. Relationship of the Parties. SD and PURCHASER are independent
contractors. Each party shall be solely responsible for determining its manner
of performance of its obligations under this Agreement. Neither party shall, nor
represent itself to be, the partner, joint venture, broker, employee, servant,
agent, or legal representative of the other party for any purpose whatsoever.
Neither party is granted any right or authority to assume or create any
obligations or responsibility, express or implied, on behalf of or in the name
of the other party or to bind the other party in any matter or thing whatsoever.

 

  10.5. Assignments. Neither Party may assign or delegate this Agreement or any
of its rights, privileges or obligations, tasks or activities hereunder without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld. Any such attempted assignment or delegation in violation
of the foregoing shall be null and void.

 



 6 

 

 



[ex10xi_001.jpg]   www.smartdisplayer.com

 

  10.6. Applicable Law. The governing laws applicable to this Agreement and
Annexes shall be the laws of PROC.

 

  10.7. Resolution of Dispute. The Parties shall discuss and negotiate in good
faith any dispute arising from or in connection with this Agreement. If no
settlement can be reached through such discussions and negotiations, the Parties
agree that the dispute shall be resolved exclusively and finally by binding
arbitration to be held in the Republic of Korea. Disputes in which injunctive
relief is sought are expressly excluded from the foregoing provision. Any
controversy concerning whether a dispute is an abatable dispute shall be
determined by the arbitrator(s). In any arbitration hereunder, the parties shall
be entitled to conduct discovery to the fullest extent permitted by law. The
parties intend their foregoing agreement to arbitrate disputes arising hereunder
to be valid, enforceable and irrevocable.

 

  10.8. Attorney's Fees to Prevailing Party. In the event of any arbitration or
court action conducted hereunder, the prevailing party shall be entitled to
recover from the losing party all fees and expenses incurred by the prevailing
party in connection with the arbitration or court action, including reasonable
attorney's fees. In the case of arbitration, the arbitrator(s) shall determine
which party is the prevailing party.

 

  10.9. Notices. All notices required or permitted to be given hereunder shall
be in writing, shall make reference to this Agreement, and shall be delivered by
hand, or dispatched by prepaid air courier or by registered or certified
airmail, postage prepaid, addressed as follows:

 



PURCHASER

Attn: Zuyue Xiang / Chief Executive Officer



Address: Room 228, Building 8 Dabu Business Park, Dongpu Second Road, Tianhe 

District, Guangzhou

 



SD

Attn: George Ou / Chief Executive Officer

 

Address: No. 2-1, Gongjian Rd., Qidu Dist., Keelung City, 20647, Taiwan



  



 7 

 

 



[ex10xi_001.jpg]   www.smartdisplayer.com

 

Such notice shall be deemed served when received by addressee or, if delivery is
not accomplished by reason of some fault of the addressee, when tendered for
delivery. Either Party may give written notice of an address change or, after
notice of such change has been received, any notice or request shall thereafter
be given to such Party at such changed address.

 

  10.10. Survival. All obligations contemplated to be performed, whether as a
whole or in part, after termination or expiration of this Agreement, shall
survive the termination or expiration of this Agreement regardless of the basis
for such termination.

 

  10.11. Headings. The headings herein are inserted for convenience only and
shall in no way be construed as part of this Agreement, considered in the
interpretation of this Agreement, or as a limitation of the scope of the
particular sections to which they refer.

 

  10.12. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

 

  10.13. Expenses. Each Party shall bear its own expenses and professional fees
in the preparation, negotiation and execution of this Agreement.

 

In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

 



Smart Displayer Technology Co., Ltd.         By: /s/ George Ou     George Ou    
As Its Chief Executive Officer  

 

PURCHASER

 

By: /s/ Zuyue Xiang     Zuyue Xiang     As Its Chief Executive Officer  





 

Appendix A Requirements 

Appendix B Quotation for 20,000 units of acoustic card

Appendix C Quotation for Product development

 

 

8

 



